ACCEPTED
                                                                                                                                      05-18-00549-CR
                                                                                                                            FIFTH COURT OF APPEALS
                                                                                                                                      DALLAS, TEXAS
Appellate Docket Number:        05-18-00549-CR                                                                                      5/19/2018 3:57 PM
                                                                                                                                           LISA MATZ
                                                                                                                                               CLERK
Appellate Case Style: Style:    Quinton Gold Hodge
                          Vs.   State of Texas

                                                                                                               FILED IN
Companion Case:                                                                                         5th COURT OF APPEALS
                                                                                                             DALLAS, TEXAS
                                                                                                        5/21/2018 12:00:00 AM
                                                                                                               LISA MATZ
Amended/corrected statement:                                                                                     Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 5th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Quinton                                                        Lead Attorney
Middle Name: Gold                                                      First Name:          John
Last Name:      Hodge                                                  Middle Name: Lee
Suffix:                                                                Last Name:           Schomburger
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              Law Office of John Schomburger
                                                                       Address 1:           555 Republic Drive # 200
                                                                       Address 2:
                                                                       City:                Plano
                                                                       State:       Texas                        Zip+4:   75074
                                                                       Telephone:           972-978-2218           ext.
                                                                       Fax:         972-468-1430
                                                                       Email:       jschomburger@gmail.com
                                                                       SBN:         17801540

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Greg
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Willis
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed              District/County Attorney
Pro Se:                                                                             Retained                   Public Defender
                                                                                Firm Name:              Collin County Criminal District Attorney
                                                                                Address 1:           2100 Bloomdale Road #100
                                                                                Address 2:
                                                                                City:                McKinney
                                                                                State:       Texas                        Zip+4:    75071
                                                                                Telephone:           972-548-4323           ext.
                                                                                Fax:         214-491-4860
                                                                                Email:       daappeals@gmail.co.tx.us
                                                                                                                                    Add Another Appellee/
                                                                                SBN:         21653500                                    Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or   non-jury?
                                       Homicide
or type of case):                                                               Date notice of appeal filed in trial court: 05/09/2018
Type of Judgment: Final Judgment
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: 04/30/2018
Offense charged: Attempt to Commit Capital Murder                               Punishment assessed: 40 Years in TDC

Date of offense:     03/20/2016                                                  Is the appeal from a pre-trial order?        Yes      No
Defendant's plea: Guilty                                                         Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed: May 18, 2018
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed: 05/08/2018
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: 05/08/2018



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    401st District Court                                            Clerk's Record:
County: Collin County                                                     Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            401-83842-2017           Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: 05/09/2018
                                                                          If no, date it will be requested:
First Name:       Mark                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Rusch
Suffix:
Address 1:        2100 Bloomdale Road #30030
Address 2:
City:             McKinney
State:    Texas                      Zip + 4: 75071
Telephone:        972-548-4241           ext.
Fax:
Email: kquillin@collincountytx.gov


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: 05/09/2018
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Kim
Middle Name:
Last Name:        Tinsley
Suffix:
Address 1:        2100 Bloomdale Drive #30030
Address 2:
City:             McKinney
State:    Texas                      Zip + 4: 75071
Telephone:        972-548-4247           ext.
Fax:
Email: ktinsley@co.collin.tx.us


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: May 19, 2018

                                                                                      State Bar No: 17801540
Printed Name:

Electronic Signature: /s/ John L. Schomburger                                         Name: John Lee Schomburger
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on May 19, 2018               .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ John L. Schomburger
                                                                         (Optional)

                                                                  State Bar No.:      17801540
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: May 19, 2018
Manner Served: Email
First Name:       Greg
Middle Name:
Last Name:        Willis
Suffix:
Law Firm Name: Collin County Criminal District Attorney
Address 1:        2100 Bloomdale Road #100
Address 2:
City:             Mckinney
State     Texas                       Zip+4: 75071

Telephone:        972-548-4323          ext.
Fax:      214-491-4860
Email:    daappeals@co.collin.tx.us




                                                          Page 5 of 5